Fellows, J.
(dissenting). Counties are organized for governmental purposes only. I do not regard it as one of the functions of these county governments under the present state of the law to engage in the business of selling abstracts. At least counties should not engage in such business unless expressly authorized so to do. The question of expediency of legislation is one for the legislature within the limits of the Constitution. The question of law, the question of power, is all we are permitted to determine. I am unable to agree that the authority to engage in the business of selling abstracts has been expressly conferred on counties by the legislature, and find it unnecessary to express any views as to whether if such power had been expressly conferred it would square with constitutional limitations. For these reasons- I feel constrained to dissent from the opinion of Mr. Justice Sharpe.